295 S.W.3d 875 (2009)
Marc WRIGHT, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92209.
Missouri Court of Appeals, Eastern District, Division Two.
October 27, 2009.
Jo Ann Rotermund, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Marc Wright ("Movant") appeals from the judgment of the Circuit Court of St. Louis County denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant asserts that the motion court clearly erred in denying his claim that his plea was involuntary because (1) plea counsel provided ineffective assistance by erroneously advising Movant that he was not entitled to credit for his time served in federal prison, and (2) plea counsel and the motion court failed to advise Movant that he would be required to serve eighty-five percent of his sentence before becoming eligible for parole. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).